DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Claims 16-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 4/29/2021.

Applicant's election with traverse of Invention, I, Species Ia in the reply filed on 4/29/2021 is acknowledged.  The traversal is on the ground(s) that features Ia, Ib, and Ic do not define distinct species since they all provide a dielectric for enabling the claimed capacitive read-out, and the common generic feature of all three Species Ia, Ib, and Ic is the presence of the dielectric in order to allow a capacitive read-out.  This is not found persuasive because the species requirement is not based on the specifics of .
The requirement is still deemed proper and is therefore made FINAL.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/4/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1, 2, 6, 9-11 and 15 are objected to because of the following informalities:  
Claims 1 and 15 recite the limitation "the product”.  There is insufficient antecedent basis for this limitation in the claim.  Suggested language is “a product”.
Claims 2, 6 contain(s) limitation(s) drawn to a non-elected species. As such, these limitations are not being examined on the merits.
Regarding claims 6 and 9-11, the “and/or” limitation is problematic since it is not certain whether both limitations, or one, or the other limitation, are part of the claimed combination.  For purposes of examination, the examiner has taken the "and/or" limitation to be in the alternative, i.e. "or".
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 12 is under 35 U.S.C. 101 because the claimed invention is directed to 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 8 recites the broad recitation a range below 10 mm, and the claim also recites advantageously of below 1 mm which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely 
Claim 12 recites “use of a microchip, but fails to provide any process steps regarding using the microchip.  However claim 12 does not set forth any concrete steps that are involved in delimiting how to use the use of the microchip is practiced.  It is suggested the claim be amended to recite “a method of using a microchip of claim 1, the method comprising:” and then setting forth specific steps.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-8, 12, 13 and 15 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Knoll (US 2006/0011449).
With respect to claims 1, 12 and 15, Knoll discloses an apparatus, comprising: 
a microchip (104) with an integrated circuit that may be read out in a contactless manner ([0054], Fig. 1), 

a second metallization layer (106) arranged on a second chip side opposite to the first chip side ([0054], Fig. 1), 
wherein the first and second metallization layers are each electrically coupled to the integrated circuit and function as electrodes for a capacitive readout of the integrated circuit, wherein the microchip is integrable into a product (101, 103) ([0054], [0055], Fig. 1).
Knoll discloses the microchip being used as a security feature for a banknote ([0057]).
The method is inherent to the apparatus.
With respect to claims 2 and 3, Knoll discloses the microchip is integrable into the product such that the first and second metallization layers are each fully covered by the product, thus at least one of the first and second metallization layers is fully covered by a portion (i.e. entirety) of the product (Fig. 1).
With respect to claim 5, Knoll discloses the microchip is fully integrated into the product, thus necessarily discloses a part of the product covering the first metallization layer is arranged on a first side of the product, and wherein a part of the product covering the second metallization layer is arranged on a second side of the product opposite to the first side (Fig. 1).
	With respect to claim 6, Knoll discloses the first metallization layer fully covers the first chip side and the second metallization layer fully covers the second chip side (Fig. 1).

With respect to claim 8, Knoll discloses the capacitive readout of the integrated circuit comprises a range of below 10 mm ([0067]).
With respect to claim 10, Knoll discloses the product is configured in a sheet-like manner and comprises paper or plastic, wherein the product comprises paper that is used for banknotes ([0017], [0054])
With respect to claim 11, Knoll discloses the integrated circuit comprises a data memory, wherein the data memory is writable but is not overwritable (inherent to write-once) ([0032]-[0034], [0057], [0070]).
	With respect to claim 13, Knoll discloses a machine for handling a product comprising the apparatus of claim 1, wherein the machine comprises a first region (110) comprising metal and a second region (111) comprising metal arranged opposite thereto, wherein, for the capacitive readout of the integrated circuit, the first region comprising metal functions as a counterelectrode to the first metallization layer functioning as an electrode, and the second region comprising metal functions as a counterelectrode to the second metallization layer functioning as an electrode, and wherein, for the readout of the integrated circuit, the first region comprising metal is locally superimposable with the first metallization layer at least in portions, and wherein the second region comprising metal is locally superimposable with the second metallization layer at least in portions ([0055], [0059]-[0061]; Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knoll as applied to claim 13 above, and further in view of Finkenzeller et al. (US 2005/0150740).
With respect to claim 14, Knoll addresses all the limitations of claim 13, and further discloses the product is a banknote ([0054]).
However, Knoll fails to expressly disclose the machine is a money counting device.
	It is well known in the art for a machine having a reading device to be used to count and evaluate banknotes that have a microchip, as taught by Finkenzeller et al. ([0872]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the machine to be a money counting device in order to predictably count and evaluate the banknotes by reading the chips of the banknotes.

Allowable Subject Matter
Claims 4 and 9 would be allowable if rewritten to overcome the claim objections 

The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 4, prior art fails to teach or reasonably suggest, either singly or in combination, the first metallization layer arranged on the first chip side is coupled to a first electric contact of the integrated circuit, and wherein the second metallization layer arranged on the second chip side is coupled to a second electric contact of the integrated circuit, wherein the first and second electric contacts of the integrated circuit are arranged on the first chip side, and wherein the microchip comprises a via extending between the first and second chip sides, wherein the second metallization layer arranged on the second chip side is coupled to the second electric contact arranged on the first chip side by means of this via, in addition to the other limitations of the claim which claim 4 depends from.
With respect to claim 9, prior art fails to teach or reasonably suggest, either singly or in combination, the apparatus further comprises a photodiode that is electrically coupled to the integrated circuit, wherein the integrated circuit is configured to enable the capacitive readout only if the photodiode registers light flashes in a predetermined order, and/or in a predetermined frequency, and/or in a predetermined wavelength range, in addition to the other limitations of the claim which claim 9 depends from.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ito (US 2008/0217414) discloses an RFID label having an antenna, and an LED connected to an IC chip, such that when the IC chip receives a signal from an RFID reader through the antenna of the label, the IC chip sends a response signal to an antenna of the label at a same time the IC chip drives the LED to emit light.

Telephone/Fax Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUEZU ELLIS whose telephone number is (571)272-2868.  The examiner can normally be reached on Monday - Friday, 11:00 am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on (571)272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/SUEZU ELLIS/Primary Examiner, Art Unit 2876